Citation Nr: 0842137	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the right shoulder.

2.  Entitlement to an initial rating in excess of 20 percent 
for the right ankle.

3.  Entitlement to an initial rating in excess of 10 percent 
for left metatarsalgia with painful corns.

4.  Entitlement to an initial rating in excess of 10 percent 
for a left foot bunionectomy scar.

5.  Entitlement to an effective date earlier than February 
10, 2006, for service connection for left metatarsalgia with 
corns. 

6.  Entitlement to an effective date earlier than February 
10, 2006, for service connection for a left foot bunionectomy 
scar.

(The issues of whether new and material evidence has been 
received to reopen a claim for service connection for pes 
planus with hallux valgus, callosities, and degenerative 
arthritis, entitlement to service connection for degenerative 
disc disease of the lumbar spine, and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities are addressed in a 
separate decision under docket number 98-05 262.)


REPRESENTATION

Appellant represented by:	V. A. Girard-Brady, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
July 1969.

This matter came to the Board of Veterans Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that granted an initial 20 percent rating 
effective from October 24, 2001, for the right shoulder, 
granted an initial 20 percent rating effective from May 31, 
2002, for the right ankle, granted an initial 10 percent 
rating effective from February 10, 2006, for left 
metatarsalgia with painful corns, and granted an initial 10 
percent rating effective from February 10, 2006, for a left 
foot bunionectomy scar.  The veteran has appealed for higher 
initial ratings for each disability and for effective dates 
earlier than February 10, 2006, for 10 percent ratings for 
left metatarsalgia with painful corns and for a 10 percent 
rating for a left foot bunionectomy scar.  

The veteran is satisfied with the effective dates of October 
24, 2001, for the grant of service connection for a right 
shoulder disability and May 31, 2002, for the grant of 
service connection for a right ankle disability.  The Board 
therefore will not address those effective dates.

The veteran testified concerning these issues at a 
videoconference hearing before Veterans Law Judge Bryant in 
May 2008.  A copy of the hearing transcript is in the record.

The veteran's attorney submitted additional evidence that was 
received at the Board in July 2008.  This evidence includes 
relevant records of recent treatment regarding some of the 
issues addressed in this decision and lay evidence, which has 
not been previously received.  There is a waiver of agency of 
original jurisdiction (AOJ) review of this additional 
evidence.  Accordingly, a remand pursuant to 38 C.F.R. 
§ 20.1304(c) (2008), is not required.  


FINDINGS OF FACT

1.  The veteran is right-hand dominant.  

2.  The service-connected right shoulder disability is 
manifested by shoulder joint instability with frequent, 
recurring dislocations and guarding of arm movement, 
limitation of motion, and additional functional impairment 
due to weakness.  

3.  A service-connected right ankle disability is manifested 
by marked limitation of motion; ankylosis is not shown.

4.  A service-connected left metatarsalgia disability is 
manifested by left forefoot pain attributed to a callus under 
the second metatarsal bone.

5.  A service-connected left foot bunionectomy scar is 
manifested by a well-healed, tender and painful superficial 
surgical scar.

6.  The veteran was discharged from active service in July 
1969, filed his first claim for service connection for corns, 
calluses, and sore feet in October 1973, which resulted in a 
final Board decision denying the claim in June 1974.  

7.  The veteran has not claimed that the June 1974 Board 
decision is based on clear and unmistakable error.  

8.  On August 2, 1996, the veteran filed to reopen the claim 
for service connection for left metatarsal pain; the RO 
denied the claim in a decision issued October 8, 1996, and 
the veteran did not appeal.

9.  On December 11, 1996, VA examined the veteran for painful 
left metatarsal callosities. 

10.  On April 25, 1997, the RO received the veteran's 
application to reopen the claim for service connection for 
left metatarsal pain; although the RO denied the application, 
that decision was appealed and did not become final.  

11.  In August 2006, the RO granted service connection for 
left metatarsalgia with painful corns.

12.  On January 25, 1999, while service connection for left 
hallux valgus was pending, the veteran underwent left 
bunionectomy to remedy the disorder.  

13.  In an August 2006 rating decision, the RO granted 
service connection for a left bunionectomy scar.  

14.  The date of service connection for a left bunionectomy 
scar can be no earlier than the date of the surgery that 
created the scar.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent schedular rating 
for right shoulder instability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate I, § 4.71a, Diagnostic Codes 5201, 5202 (2007).

2.  The criteria for an initial rating in excess of 20 
percent for the right ankle are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate II, § 4.71a, Diagnostic Codes 5270, 5271 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for left metatarsalgia with painful corns are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5279 (2007).

4.  The criteria for an initial rating in excess of 10 
percent for a left foot bunionectomy scar are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7804, 7805 (2007).

5.  The criteria for an earlier effective date of December 
11, 1996, for service connection for left metatarsalgia with 
painful corns are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.105, 3.157, 3.400 (2007).

6.  The criteria for an earlier effective date of January 25, 
1999, for service connection for a left bunionectomy scar are 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.105, 3.157, 3.400 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his attorney of any information and 
any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also inform the claimant of information and evidence not of 
record that VA will seek to provide and that the claimant is 
expected to provide.  These notices must be provided prior to 
an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran challenges initial evaluations and effective 
dates assigned following the grant of service connection.  In 
Dingess, the Court held that where an initial disability 
rating and effective date are on review, the service-
connection claim has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA's duty to notify was satisfied by way of a letters sent to 
the claimant in January, March, and August 2006, and in 
August 2007 that addressed all notice elements.  The January 
and March 2006 letters were sent prior to the August 2006 
decision.  The letters informed the claimant of what evidence 
was required to substantiate the claims and of the claimant's 
and VA's respective duties for obtaining evidence.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained or 
attempted to obtain all records identified as relevant.  
Hearings and VA medical examinations were provided.  Neither 
the claimant nor his attorney has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for fair adjudication of these claims.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Court held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In appeals 
of the initial rating assigned following a grant of service 
connection, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection. Fenderson 
v. West, 12 Vet. App. 119 (1999).

Initial Rating in excess of 20 percent for the Right Shoulder

The right (major) shoulder disability has been rated 20 
percent disabling from October 24, 2001, under Diagnostic 
Code 5202.  Under Diagnostic Code 5202, disability ratings 
ranging from 20 to 80 percent can be assigned depending on 
the degree of impairment and whether the major extremity is 
involved.  

A 20 percent rating is warranted for infrequent dislocation 
of the humerus at the scapulohumeral joint and guarding of 
arm movements only at the shoulder level, or for malunion of 
the humerus productive of moderate deformity.  A 30 percent 
rating is warranted for frequent dislocation of the humerus 
at the scapulohumeral joint of the major side and guarding of 
all arm movements, or for malunion of the humerus of the 
major side productive of marked deformity.  

A 40 percent evaluation is assigned where there is fibrous 
union of the humerus of the minor arm.  A 50 percent rating 
is warranted for fibrous union of the humerus of the major 
arm and for non-union of the humerus of the minor arm.  A 60 
percent rating is warranted for non-union of the humerus of 
the major arm.  A 70 percent rating is warranted for loss of 
the humerus head of the minor arm.  An 80 percent rating is 
warranted for loss of the humerus head of the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).

A February 2006 VA orthopedic compensation examination report 
reflects that the veteran reported difficulty caused by his 
right shoulder "going out regularly" during normal 
activity.  The examiner found internal and external rotation 
to about 40 degrees.  See 38 C.F.R. § 4.71, Plate I.  Right 
abduction was limited to 165 degrees.  The veteran guarded 
the right shoulder such that the examiner could not test for 
stability.  Regardless of the veteran's continuous guarding, 
the examiner did find that, "he does have provocative signs 
of instability in external rotation and abduction."  

X-rays showed degenerative changes of the humeral head and 
acromion with bone-on-bone sclerosis and flattening.  
Dislocation had caused a notch to develop in the humeral 
head, which the examiner noted was sometimes called "Hill-
Sachs" lesion.  X-rays showed a loose body of the glenoid 
below the joint and also showed acromioclavicular arthritis, 
degenerative joint disease, spurring and roughening, and 
humeral head degenerative joint disease and sclerosis.  

The diagnosis was simply history of recurrent right shoulder 
dislocations.  The examiner also noted that the right 
shoulder disorder prevented lifting.  The range of motion 
shown was not painful, but repetitive motion would cause 
additional impairment.  The examiner reiterated that 
instability was shown.

In May 2008, the veteran testified before the undersigned 
that he had limitation of motion, pain in the right shoulder, 
and a torn rotator cuff with loose bone.  He testified that 
the right shoulder pops out when he sleeps on it.  

Comparing the above-mentioned manifestations with the 
criteria of the rating schedule, the criteria for a 30 
percent schedular rating are clearly met due to  instability 
with frequent, recurring dislocations and guarding of arm 
movement.  A rating greater than 30 percent is not warranted 
because fibrous union of the shoulder joint, or worse 
symptoms, are not shown.  After considering all the evidence 
of record, including the testimony, the Board finds that the 
evidence favors the claim.  An initial 30 percent schedular 
rating is granted for impairment of the right humerus with 
frequent dislocations and guarding of all arm movement is 
granted.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  Assignment of staged ratings is therefore 
unnecessary.  Fenderson, supra.  

Initial Rating in excess of 20 Percent for the Right Ankle

Right ankle degenerative joint disease with marked limitation 
of motion has been rated 20 percent disabling from May 31, 
2002.  Under Diagnostic Code 5271, moderate limitation of 
motion of either ankle warrants a 10 percent evaluation.  A 
20 percent evaluation requires marked limitation of motion.  
This 20 percent rating is the greatest rating available for 
limitation of motion of an ankle.  Ankylosis is required for 
a higher rating.  See 38 C.F.R. § 4.71, Plate II, § 4.71a, 
Diagnostic Codes 5270, 5271 (2007).  

A February 2006 VA orthopedic compensation examination report 
reflects that during the examination, the veteran reported 
painful use of the right ankle.  The pain was described as 
burning pain that worsened with activity.  Dorsiflexion was 
to 10 degrees and plantar flexion was to 25 degrees, 
bilaterally.  Inversion was to 20 degrees and eversion was to 
15 degrees, bilaterally.  See 38 C.F.R. § 4.71, Plate II.  

Right ankle X-rays showed severe degenerative joint disease 
with evidence of lateral subluxation, a small spur, a loose 
bone medially, plus spurring on the tibia, talus, and 
navicular with roughening and osteoporosis of other joints.  

The diagnosis was simply history of right ankle sprain with 
degenerative changes.  


In May 2008, the veteran testified before the undersigned 
Veterans Law Judge that the right ankle swelled.  Donning a 
shoe was difficult because of this.  

Because the maximum rating for right ankle limitation of 
motion has been assigned, no further analysis is warranted.  
Although right ankle limitation of motion is marked, it does 
not meet the criteria for a higher evaluation under 
Diagnostic Code 5270 as ankylosis is not shown.  Johnston v. 
Brown, 10 Vet. App. 80 (1997) (when the maximum schedular 
rating is in effect for loss of motion of a joint, and the 
disability does not meet the criteria for a higher evaluation 
under any other applicable Diagnostic Code (after all other 
potential Diagnostic Codes have been considered), further 
consideration of functional loss may not be required).  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  An initial disability rating greater than 20 
percent for right ankle disability is therefore denied.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  Assignment of 
staged ratings is therefore unnecessary.  Fenderson, supra.  


Initial Rating in excess of 10 Percent for Left Metatarsalgia 
with Painful Corns

Metatarsalgia is pain and tenderness in the metatarsal 
region, Dorland's Illustrated Medical Dictionary 1023 (28th 
ed. 1994).  "Metatarsal" pertains to the metatarsus or a 
bone of the metatarsus, Id.  The metatarsus is the part of 
the foot between the tarsus and the toes, its skeleton being 
the five long bones (metatarsals) extending from the tarsus 
to the phalanges, Id.  In other words, metatarsalgia is 
forefoot pain.  

A "corn" is a horny induration and thickening of the 
stratum corneum of the skin of the toes, caused by friction 
and pressure from poorly fitting shoes or hose; corns occur 
only on or between the toes, Dorland's Illustrated Medical 
Dictionary 378 (28th ed. 1994).

Left metatarsalgia with painful corns has been rated 10 
percent disabling from February 10, 2006, under Diagnostic 
Code 5299-5279.  Under Diagnostic Code 5279, unilateral or 
bilateral anterior metatarsalgia (Morton's Disease) warrants 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5279 (2007).  10 percent is the only rating offered under 
Diagnostic Code 5279.

A February 2006 VA orthopedic compensation examination report 
reflects that left foot pain required the use of a cane and 
was attributed mainly to a callus under the second 
metatarsal.  The examining physician described the callus as 
"...a very prominent hard corn under the second 
metatarsal..."  The veteran was unable to put pressure on the 
left forefoot, so he stood on the lateral side of that foot.  
Although the physician reported that left foot pain 
"required" the use of walking cane, the physician later 
clarified the veteran used a cane to walk, but could walk 
without it.  The physician then reported that the veteran was 
"able to walk with a normal gait."  After finding that the 
veteran could "heel walk without difficulty and does about 
half a squat," the physician confusingly and sharply changed 
this assessment to, "...he does have pain and fatigability 
and is unable to be on his feet since he cannot walk."

During a September 2007 VA examination, the examiner made 
clear that the veteran demonstrated that he could walk with a 
normal gait.  The report contains findings similar to the 
February 2006 report with the exception that a diagnosis of 
left plantar fasciitis was added.  

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge that left foot pain continued.  He did not 
mention inability to walk.  

Because the maximum rating for metatarsalgia has been 
assigned, no further analysis is warranted.  It appears also 
that pain due to a corn is one in the same as the pain 
attributed to metatarsalgia caused by a hardened callus.  
Thus, separate ratings for corns and metatarsalgia would 
violate the rule against pyramiding.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14).  

Finally, although the February 2006 examination report is 
unclear as to whether the veteran can walk, the September 
2007 examiner clarified that issue and the veteran made no 
claim of inability to walk during his hearing.  The Board 
concludes that the veteran can walk, albeit with pain and 
fatigability due to left metatarsalgia.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  An initial disability rating in excess of 10 
percent for left metatarsalgia with painful corns is 
therefore denied.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  Assignment of 
staged ratings is therefore unnecessary.  Fenderson, supra.  

Initial Rating in excess of 10 Percent for Left Bunionectomy 
Scar

A left foot bunionectomy scar has been rated 10 percent under 
Diagnostic Code 7804.  Under the prior provisions of 
Diagnostic Code 7804, a 10 percent rating is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective prior to August 30, 2002).  

Under the revised rating schedule, the provisions of 
Diagnostic Code 7804 do not change substantively.  A 
superficial scar that is painful on examination warrants a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002).  

Alternate rating criteria are provided under Diagnostic Code 
7805.  Under Diagnostic Code 7805, scars, other than those 
characterized as disfiguring, poorly nourished, subject to 
repeated ulceration, or superficial scars that are tender and 
painful, or burn scars, are to be rated on limitation of 
function of the part affected under Code 7805.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (effective prior 
to August 30, 2002).  

Pursuant to the current version of Diagnostic Code 7805, 
scars, other than of head, face, or neck, or deep scars, or 
unstable scars, or superficial scars exceeding 144 square 
inches, are to be rated on limitation of function of the part 
affected under Code 7805.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).  

A February 2006 VA orthopedic compensation examination report 
reflects that a bunion had been surgically removed from the 
left foot and that the left small toe had also undergone 
surgery.  The examiner found the dorsomedial bunionectomy 
scar of the left foot to be healed, but hypersensitive.  The 
report is silent as to any left small toe surgical residual 
or symptom, but the report clearly notes that left foot pain 
was attributed mainly to a callus under the second 
metatarsal.  

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge that left foot pain continued.  

Because the maximum rating for a tender scar has been 
assigned under Diagnostic Code 7804 and because no functional 
impairment has been attributed to this scar, no further 
analysis is warranted.  It appears also that the pain due to 
this scar is separate and distinct from the pain attributed 
to metatarsalgia.  Thus, the separate rating does not violate 
the rule against pyramiding.  Esteban, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  An initial disability rating in excess of 10 
percent for a left bunionectomy scar must therefore be 
denied.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  Assignment of 
staged ratings is therefore unnecessary.  Fenderson, supra.  

Extraschedular Consideration

Extraschedular considerations and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability for the above disabilities are 
addressed in a separate decision.

Effective Dates for Service Connection

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007).

Effective Date Earlier Than February 10, 2006, for Service 
Connection for Left Metatarsalgia with Corns 

The veteran was discharged from active service in July 1969; 
however, he filed his first claim for service connection for 
corns, calluses, and sore feet in October 1973, by completing 
a VA Form 21-526, Application for Compensation or Pension.  
Service connection was denied by the RO, but the veteran 
appealed and thereafter the claim was denied by the Board in 
June 1974.  

The veteran has not claimed that the June 1974 Board decision 
is based on clear and unmistakable error (CUE).  Rather, on 
August 2, 1996, he again filed for service connection for 
calluses of the feet and between the toes.  The RO responded 
with a decision-letter issued October 8, 1996, that denied 
the claim based on no new and material evidence.  The RO also 
provided appeal instructions.   

On April 25, 1997, the RO received another application to 
reopen the claim.  The application does not mention 
disagreement with the October 1996 RO decision, although the 
time limit for appealing that decision had not yet expired.  
Thus, because no notice of disagreement was received with 
respect to the October 1996 RO decision, it became final.

In an October 1997 letter-decision, the RO denied the April 
1997 application to reopen the claim; however, that decision 
did not become final, as the veteran timely appealed.  
Thereafter, the Board twice remanded the issue and in April 
2005 denied the application to reopen the claim.  The veteran 
appealed the Board denial to the Court.  

In January 2007, the Court set aside the Board decision and 
remanded this issue.  In the interim, VA had re-examined the 
veteran for an unrelated pes planus claim.  The VA examiner 
evaluated the left foot and offered a favorable nexus opinion 
concerning the calluses of the left forefoot.  In August 
2006, the RO granted service connection for left 
metatarsalgia with painful corns and assigned an effective 
date of February 10, 2006, based on the date of the VA 
examination report.  

Although the RO has combined claims for service connection 
for left foot calluses with service connection for pes 
planus, it is clear that service connection for left foot 
calluses or "corns" has been pending since 1997.   

The August 2006 RO decision that assigned an effective date 
of February 10, 2006, for service connection for 
metatarsalgia with corns chose that date because that is the 
date of the favorable nexus opinion linking painful corns to 
active service.  There is no statutory or regulatory 
authority for this, however.  

Where service connection is granted based on receipt of new 
and material evidence, other than service department records, 
received after the final disallowance, the effective date 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o), 
(r) (2007).  In this case, service connection is based on new 
and material evidence, received after a final disallowance.  
Thus the later of the date of claim or date entitlement arose 
must be observed.  

It is clear that the date of the claim, or application to 
reopen the claim, is April 25, 1997.  What is less clear is 
the date entitlement arose.  The Court has construed this 
provision in a similar service connection case. 

With respect to the phrase "the date entitlement arose", 
the regulation has not defined that term; however, the Court 
has stressed what that phrase does not mean.   In Lalonde v. 
West, 12 Vet. App. 377 (1999), the Court stressed that the 
effective date for an award of service connection is not 
based on the earliest medical evidence demonstrating a causal 
connection. Rather, it is based on the date of receipt of the 
claim for service connection.  

In McGrath v. Gober, the Court offered the following:  

Thus, when an original claim for benefits is 
pending, as the Board found here, the date on 
which the evidence is submitted is irrelevant 
even if it was submitted over twenty years after 
the time period in question."  McGrath v. Gober, 
14 Vet. App. 28, 35 (2000).  

In McGrath, the Board had found the earliest date that a VA 
examiner had diagnosed PTSD as "the date entitlement arose" 
and used that date, rather than a much earlier date of 
receipt of claim, as the effective date.  The Court soundly 
rejected that rationale. 

38 U.S.C.A. § 5110(g), provides that subject to the 
provisions of 38 U.S.C.A. § 5101, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2002); 
McCay v. Brown, 9 Vet. App 183 (1996); aff'd at 106 F.3d 1577 
(Fed. Cir. 1997).  

While the above provision might appear irrelevant to this 
case, is mentioned because of VA's use of the phrase "date 
entitlement arose" in 38 C.F.R. § 3.400 (o), and (r).  The 
phrase "date entitlement arose" does not appear in the 
statutes.  The statutes, on the other hand contain the phrase 
"the effective date of the act or administrative issue", 
which does not appear in the regulation.  Thus the statutory 
phrase "the effective date of the act or administrative 
issue" has apparently been changed in the regulation to the 
phrase "date entitlement arose".  Therefore, the Board's 
interpretation of the phrase "date entitlement arose" in 
whatever context it arises, must not run afoul of the 
statutory language.  Nowhere does the statute authorize an 
examination date to be used as the date entitlement arose.  
Nowhere do VA regulations authorize VA to supplant a post-
service VA examination date for the date of the claim, except 
in narrow circumstances where an examination preceded receipt 
of a formal claim by one year or less. 

While the April 25, 1997, date that VA received the 
application to reopen could establish the effective date for 
service connection, special provisions provide that under 
certain circumstances a VA hospital report or examination 
report dated prior to that time might suffice as an informal 
claim.  These special provisions are set forth at 38 C.F.R. § 
3.157.

According to 38 C.F.R. § 3.157, a report of VA examination or 
hospitalization can suffice as a claim to reopen a claim for 
service connection.  In applying 38 C.F.R. § 3.157, a report 
of examination or hospitalization can constitute an informal 
claim if there had been a prior disallowance of a formal 
claim for compensation or pension (See Crawford v. Brown, 5 
Vet. App. 33, 34-35 (1993), but only if the report relates to 
a disability which may establish entitlement.  38 C.F.R. § 
3.157(a).

Where the above-stated requirements are met, the date of VA 
hospitalization will be accepted as the date of receipt of a 
claim providing that a claim specifying the benefit sought is 
received within one year from the date of such hospital 
admission or examination.  38 C.F.R. § 3.157(b)(1).  Thus, 
the next question is whether VA hospitalized or examined the 
veteran's foot pains within one year prior to April 25, 1997.  
If so, then the date of claim is the date of that VA hospital 
admission or other VA examination.  

On December 11, 1996, the veteran was seen by VA for his left 
foot.  A podiatry consultation sheet dated then notes "C/O 
chronic painful callus left mid metatarsal plantar area.  
Please evaluate."  A December 12, 1996, VA report notes very 
tender mid metatarsal plantar callus on left without redness 
or heat.  No soft tissue swelling.  There is no earlier dated 
medical report of record dated within one-year prior to April 
25, 1997, that reflects hospitalization or examination for 
left metatarsal pain.  Thus, the December 11, 1996 VA 
examination report may be used as the date of the claim to 
reopen the service connection claim.

After considering all the evidence of record, including the 
testimony, the Board finds that it favors the claim.  An 
earlier effective date of December 11, 1996, for service 
connection for left metatarsalgia with corns is granted.  

Effective Date Earlier Than February 10, 2006, for Service 
Connection for a Left Bunionectomy Scar

A "bunionectomy" is an excision of an abnormal prominence 
on the medial aspect of the first metatarsal head, Dorland's 
Illustrated Medical Dictionary 237 (28th ed. 1994).

The veteran has pursued an attempt to reopen a claim for 
service connection for left foot pains since 1997.  VA 
records also reflect that the veteran has pursued and 
appealed for service connection for left hallux valgus since 
the 1990s.  However, during the course of that appeal, the 
hallux required surgical removal of bone material.  That 
surgery is called a bunionectomy.  Moreover, in August 1996, 
the RO granted service connection for the bunionectomy scar 
(which implies service-connection for the bunion, or hallux 
valgus disorder).  The question for resolution is the correct 
date for service connection for that scar.  

VA clinical records reflect that the veteran underwent left 
bunionectomy on January 25, 1999, while service connection 
for left hallux valgus was on appeal.  Noting that 
bunionectomy is a surgical remedy for hallux valgus, the 
correct date of service connection for the surgical scar can 
be no earlier than the date of the surgery that created the 
scar.  Resolving any further doubt on this issue in favor of 
the veteran, an earlier effective date of January 25, 1999, 
is granted for service connection for a left bunionectomy 
scar.  

After considering all the evidence of record, including the 
testimony, the Board finds that it favors the claim.  An 
earlier effective date of January 25, 1999, for service 
connection for a left bunionectomy scar is granted.  





ORDER

An initial 30 percent schedular rating for right shoulder 
instability is granted,  subject to the laws and regulations 
governing the award of monetary benefits.

An initial rating in excess of 20 percent for the right ankle 
is denied.

An initial rating in excess of 10 percent for left 
metatarsalgia with painful corns is denied.

An initial rating in excess of 10 percent for a left foot 
bunionectomy scar is denied.

An earlier effective date of December 11, 2006, for service 
connection for left metatarsalgia with corns is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 

An earlier effective date of January 25, 1999, for service 
connection for a left bunionectomy scar is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


